LINENS ’N THINGS

_________________


RESTRICTED STOCK UNITS AGREEMENT

To: __________

                 On __________, you have been awarded __________restricted stock
units (“Restricted Stock Units”), each unit representing the right to receive
one share of common stock, par value $0.01 per share, of Linens ‘n Things, Inc.
(the “Company”) pursuant to the Company’s 2004 Stock Award and Incentive Plan
(the “Plan”), subject in all respect to the terms of this Restricted Stock Units
Agreement (this “Agreement”).

                 By signing a copy of this Agreement, you hereby agree to the
following terms and conditions:

        1.        Incorporation by Reference of Plan. The provisions of the Plan
are incorporated by reference herein and shall govern as to all matters not
expressly provided for in this Agreement. Terms not defined in this Agreement
have the meanings set forth in the Plan. In the event of any actual conflict
between the terms of this Agreement and the Plan, the terms of the Plan shall
govern.

        2.        Vesting. Except as expressly provided elsewhere in this
Agreement, the Restricted Stock Units shall vest according to the dates shown
below (each a “Vesting Date”):


Percentage of Shares
Which Vest Hereunder First Date on Which
Such Shares Vest ________ ________ ________ ________ ________ ________ ________
________ ________ ________


        3.        Payment or Conversion of Restricted Stock Units.


(a)   On the Vesting Date, the Company shall deliver to you the number of shares
of stock corresponding to such vested Restricted Stock Units, except to the
extent you have otherwise elected to defer receipt in accordance with terms and
conditions determined by the Company. On or before each vesting date set forth
in Section 2 of this Agreement, you shall pay to the Company and amount equal to
$0.01 multiplied by the number of common shares underlying the Restricted Stock
Units which have vested on such date.


(b)   For so long as you hold Restricted Stock Units, at the time any dividend
is paid with respect to a share of Company common stock, the Company shall pay
to you in respect of each Restricted Stock Unit an amount in cash, in Company
common stock, in other property or in a combination thereof, in each case having
a value equal to the fair market value of such dividend on the dividend payment
date (hereinafter “Dividend Equivalents”) subject to any deferral election you
may have made in accordance with the Company’s authorization; provided, however,
that unless otherwise determined by the Company, any such Dividend Equivalent
payment in respect of stock dividends, dividends in kind or extraordinary
dividends will be subject to the vesting provisions applicable to such
Restricted Stock Unit.


--------------------------------------------------------------------------------

        4.        Change in Control. The Restricted Stock Units granted
hereunder shall become fully vested upon a Change in Control (as such term is
defined in the Plan) without regard to the vesting schedule contained in Section
2 of this Agreement.

        5.        Vesting on Death. Upon your death during your active
employment at the Company, all then outstanding and unvested Restricted Stock
Units granted hereunder shall become immediately vested without regard to the
vesting schedule contained in Section 2 of this Agreement.

        6.        Vesting on Termination of Employment. Upon the termination of
your employment with the Company for any reason other than your death, you will
be entitled only to the percentage of the Restricted Stock Units which had
vested under this Agreement as of your termination date except as may be
otherwise set forth in your written employment agreement executed by you and the
Company, if applicable.

        7.        Compliance with Securities Laws. You understand and
acknowledge that the Restricted Stock Units issued to you pursuant to this
Agreement may not be offered, sold, transferred or otherwise disposed of except
in accordance with the Securities Act of 1933, as amended, the rules and
regulations thereunder and all applicable state securities laws. You are
prohibited by the federal securities laws from selling or otherwise trading in
any of the Company’s common stock at a time when you are in possession of
material information which has not been publicly disclosed. You also agree that
you will be subject to the Company’s “black-out” policy and to the Company’s
“blackout” periods during the term of your employment with the Company and for
three (3) months following any termination of employment for any reason. In
addition, the Restricted Stock Units, like any stock of the Company which you
may own directly or indirectly, may not be traded during a period when the
Company has advised you that trading in the Company’s stock is prohibited.

        8.        Restrictions on Resale. You understand that the Restricted
Stock Units are subject to restrictions set forth in this Agreement and are only
transferable on the books and records of the Company and its transfer agent and
registrar and that the Company and such transfer agent and registrar will not
register any transfer of the Restricted Stock Units which the Company in good
faith believes violates the restrictions set forth herein.

        9.        Designated Beneficiary. You may designate a Beneficiary who
will have the right to receive the Restricted Stock Units, if any, which vest on
your death. The form which may be used for this purpose is attached to this
Agreement. If you do not designate a Beneficiary by completing the attached form
and returning it to the Company, the Company will automatically default payment
to your estate.

        10.        Rights as a Shareholder. You shall have no rights as a
shareholder with respect to the common shares underlying any Restricted Stock
Units unless and until a certificate representing such common shares is duly
issued and delivered to you.

--------------------------------------------------------------------------------

        11.        Withholding Taxes. The Company’s obligation to deliver shares
to you upon vesting of any Restricted Stock Units shall be subject to your
satisfaction of all applicable federal, state and local income tax, employment
tax and withholding requirements.

        12.        Anti-Dilution Provisions. If prior to the vesting of the
Restricted Stock Units, there shall occur any change in the outstanding shares
of the Company’s common stock by reason of any stock dividend, stock split,
combination or exchange of such shares of common stock, merger, consolidation,
recapitalization, reorganization, liquidation, dissolution or similar event, and
as often as the same shall occur, then the kind and number of Restricted Stock
Units may be adjusted by the Compensation Committee of the Board of Directors
(the “Committee”) in such manner as it may deem equitable, the determination of
which shall be binding and conclusive. Failure of the Committee to provide for
any such adjustment shall be conclusive evidence that no adjustment is required.

        13.        Acceptance of Provisions. The execution of this Agreement by
you shall constitute your acceptance of and agreement to all of the terms and
conditions of the Plan and this Agreement.

        14.        Confidentiality and Restrictive Covenant Provisions. In
consideration of the grant of Restricted Stock Units to you and the compensation
now and hereafter paid to you, you hereby acknowledge and agree as follows:


(a)   Confidentiality


(i)   You are aware that the Company owns proprietary and confidential
information and materials covering or related to the Company’s finances,
business and operations which from time to time may be disclosed to you or to
which you may obtain access or develop or create on behalf of the Company. Such
information and materials may include, but are not limited to, sales
information, plans and projections, trade secrets, marketing plans, product
plans, margin information, vendor compensation, store plans and information,
pricing techniques and plans, training programs, strategies, statistical data,
forecasts, replenishment programs and systems and other information concerning
the Company and its past, present or future operations, financing, sales,
marketing or business (collectively “Confidential Information”). Confidential
Information does not include information which is or becomes known generally by
the public other than through your breach of this Agreement. You acknowledge the
confidential and secret character of the Confidential Information and agree that
the Confidential Information is the sole, exclusive and extremely valuable
property of the Company which gives the Company an advantage over its
competitors and is critical to the success of the Company and its business.


(ii)   All Confidential Information is the property of the Company and neither
your employment nor the disclosure of such information to you should be
construed to grant any right, license or authorization to you to use the
Confidential Information except in connection with the performance by you of the
services for which you are employed by the Company. You will not during your
employment by the Company or at any time thereafter exploit, reproduce or use
for yourself or any third parties, or divulge or convey to any third parties,
any Confidential Information except to the extent that Confidential Information
shall be required to be used and/or divulged in order to enable you to perform
in the ordinary course the services for which you are then currently employed by
the Company.


(iii)   You will comply with all regulations established by the Company to
maintain the confidentiality of the Confidential Information and will not remove
Confidential Information from your place of employment without the express
consent of the Company.


(iv)   On termination of your employment with the Company or at any other time
as the Company may request, you shall end all use of any Confidential
Information and return to the Company all originals and copies of any
Confidential Information then in or thereafter coming into your possession (in
whatever form and however such Confidential Information might be obtained or
recorded). You shall not thereafter retain a copy of any such Confidential
Information.


(b)   Restrictive Covenant


(i)   During your employment by the Company and for a period of two (2) years
thereafter (the “Restriction Period”), you will not, alone or with others,
directly or indirectly, induce or attempt to induce any person who, during the
term of your employment with the Company, was an employee or representative of
the Company, to terminate his or her employment or relationship with the Company
or to violate the terms of any agreement between such employee or representative
and the Company, or hire or attempt to hire any employee of the Company within
one hundred eighty (180) after the termination of such employee’s relationship
with the Company.


--------------------------------------------------------------------------------

(ii)    During your employment by the Company and for a period of two (2) years
thereafter, you will not accept any employment or related position, or act as a
consultant (either directly or indirectly) with the following competitors of the
Company: _________________________________________________. In the case of a
termination of employment by the Company for any other reason than by “Cause”
(as defined in Section 5(b)), the Restriction Period shall terminate immediately
upon the employee’s termination of employment.


(iii)   You agree that the above restrictions are reasonable and necessary in
light of your position and responsibilities with the Company.


(c)   Remedies


(i)   You acknowledge that the Company will not have an adequate remedy at law
for your breach of any provision of this Section 14. You consent to the entry of
injunctive or other appropriate equitable relief against you with respect to any
such breach (without proof of monetary or immediate damage and without any bond
or other security being required), in addition to any other remedies which might
be available to the Company at law or in equity.


(ii)   Upon your breach of this Section 14, all outstanding Restricted Stock
Units granted to you (A) to the extent not yet vested or otherwise not then
issued to you for any reason, shall be immediately forfeited and cancelled, and
(B) to the extent any such Restricted Stock Units have vested and the
certificates for the underlying common shares have been issued to you, the value
of such underlying common shares shall be immediately returned by you to the
Company, either (x) in “kind” by the transfer and delivery to the Company of
that number of shares of Company common stock equal to the number of common
shares represented by such vested Restricted Stock Units, (y) in cash equal to
the Fair Market Value (as defined in the Plan) of a share of Company common
stock on the date of the breach multiplied by the number of common shares
represented by such vested Restricted Stock Units, or (z) a combination of (x)
and (y). The determination of whether you have breached this Section 14 shall be
determined by the Committee or the Board in good faith. This Section 14 shall
have no application following a termination of employment following a Change in
Control (as defined in the Plan).


(iii)   You agree to reimburse the Company for all costs and expenses
(including, without limitation, court costs and the reasonable fees and expenses
of attorneys) incurred by the Company in connection with any action by the
Company seeking to enforce this Section 14.


(iv)   If any court of competent jurisdiction determines that any provision of
this Section 14, as written, is too broad in scope or duration to be
enforceable, such provision should be narrowed in scope and duration to the
extent (and only to such extent) necessary to make such provision enforceable.
The invalidity or unenforceability of any provision or provisions of this
Section 14 shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.


        15.        Venue and Jurisdiction; Waiver of Jury Trial. Any claim
brought by you arising out of or in connection with this Agreement or the Plan
(as incorporated herein by reference), the subject matter thereof, or the
performance or non-performance of any obligation thereunder (other than a
counterclaim maintained by you in an action originally brought by the Company),
shall be brought in either the state or federal courts located in the State of
New Jersey. You hereby irrevocably submit to the jurisdiction of each of the
state or federal courts located in the State of New Jersey for the purposes of
any suit, civil action or other proceeding (“Suit”) arising out of or in
connection with this Agreement or the Plan, the subject matter thereof, or the
performance or non-performance of any obligation thereunder. You hereby waive
and agree not to assert by way of motion, as a defense or otherwise in any such
Suit, any claim that you are not subject to the jurisdiction of the state or
federal courts located in the State of New Jersey, that such Suit is brought in
an inconvenient forum, or that the venue of such Suit is improper. You hereby
consent to service of process by first-class mail with respect to any action
brought by the Company against you arising out of or in connection with this
Agreement or the Plan.

                 YOU HEREBY WAIVE ANY TRIAL BY JURY WITH RESPECT TO ANY CLAIM
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR THE PLAN, THE SUBJECT
MATTER THEREOF, OR THE PERFORMANCE OR NON-PERFORMANCE OF ANY OBLIGATION
THEREUNDER.

--------------------------------------------------------------------------------

        16.        Miscellaneous. This Agreement and the Plan contain a complete
statement of all the arrangements between the parties with respect to their
subject matter, and this Agreement cannot be changed except in a writing
executed by both parties. However, if and to the extent that the terms of any
employment agreement between you and the Company as then in effect modify this
Agreement, the while such employment agreement is then in effect, the terms of
such employment agreement shall control as between the employment agreement and
this Agreement. This Agreement shall be governed by and construed in accordance
with the laws of the State of New Jersey applicable to agreements made and to be
performed exclusively in New Jersey. The headings in this Agreement are solely
for the convenience of reference and shall not affect its meaning or
interpretation.

                 Please indicate your acceptance of the foregoing terms and
conditions by signing a copy of this Agreement and returning it to the Company
to the attention of the Compensation Department.


Linens ’n Things, Inc.


By:  
——————————————
Name:    
Title:             
                  
                  


Date:—————————————— Employee


  
——————————————
    
             




Date:——————————————